Exhibit AMENDED AND RESTATED BYLAWS OF REED'S, INC. The following are the Amended and Restated Bylaws of REED'S, INC., a Delaware corporation (the "Corporation"), effective as of October 1, 2009 upon approval by the Corporation's Board of Directors: ARTICLE I. MEETINGS OF STOCKHOLDERS SECTION 1. ANNUAL MEETING. The annual meeting of the stockholders of the Corporation for the election of Directors and the transaction of such other business as may be properly come before the meeting shall be held on the second Friday in June of each year or at another date and at such time as determined by the President or a majority of the Board of Directors. If the annual meeting is not held, by oversight or otherwise, a special meeting shall be held as soon as practical, and any business transacted or election held at that meeting shall be as valid as if transacted or held at the annual meeting. SECTION 2. SPECIAL MEETINGS. Special meetings of the stockholders for any purpose shall be held when called by the President or a majority of the Board of Directors or when requested in writing by the holder or holders of not less than one-third (33 1/3%) of all the shares entitled to vote at the meeting. A meeting requested by stockholders shall be called for a date not less than ten nor more than sixty days after the request is made, unless the stockholders requesting the meeting designate a later date. The Secretary shall issue the call for the meeting, unless the President, the Board of Directors, or the stockholders requesting the meeting designate another person to do so. The stockholders at a special meeting may transact only business that is related to the purposes stated in the notice of the meeting. SECTION 3. PLACE. Meetings of stockholders may be held within or without the State of Delaware and any stockholder may waive notice thereof either before or after the meeting. SECTION 4. NOTICE. A written notice of each meeting of stockholders, stating the place, day, and time of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered to each stockholder of record entitled to vote at the meeting, not less than ten (10) nor more than sixty (60) days before the date set for the meeting, either personally or by first class mail, by or at the direction of the President, the Secretary, or the officer or other persons calling the meeting. If mailed, the notice is effective when it is deposited in the United States mail, postage prepaid, addressed to the stockholder at his address as it appears on the records of the Corporation. This notice shall be sufficient for that meeting and any adjournment of the meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken and, if after the adjournment, the Board does not fix a new record date for the adjourned meeting. If any stockholder transfers any of his stock after notice is given, it shall not be necessary to notify the transferee. All items to be placed on the agenda for vote at an annual stockholders meeting including any director or slate of directors, must be submitted to the Corporation in writing 75 days prior to the day of the meeting to allow the Corporation time to have the item included in the proxy statement mailed to all the stockholders with the notice of said meeting and further, in the case of a nomination of a director or a slate of directors, the submission shall also include the required qualifications and background information and an acceptance of the nomination in writing of each nominee. 1 SECTION 5. WAIVERS OF NOTICE. Whenever any notice is required to be given to any stockholder under these Bylaws, the Corporation's Certificate of Incorporation, or the Delaware General Corporation Law, a written waiver of notice signed at any time by the person entitled to that notice shall be equivalent to giving that notice. Attendance by a stockholder entitled to vote at a meeting, in person or by proxy, constitutes a waiver of notice of the meeting, except when a stockholder attends a meeting for the purpose, expressed at the beginning of the meeting, of objecting to the transaction of any business because the meeting is not lawfully called or convened. SECTION 6. CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE. For the purpose of determining stockholders entitled to payment of any dividend or to receive notice of or to vote at any meeting of stockholders or any adjournment of any meeting or in order to make a determination of stockholders for any other purpose, the Board of Directors may provide that the stock transfer books shall be closed for a period not to exceed sixty days. If the stock transfer books are closed for the purpose of determining stockholders entitled to notice of or to vote at a meeting of stockholders, they shall be closed at least ten days immediately preceding that meeting. Instead of closing the stock transfer books, the Board of Directors may fix in advance a date as the record date for the determination of stockholders but that date shall never be more than sixty days nor, in case of a meeting of stockholders, less than ten days prior to the date on which the action requiring the determination of stockholders is to be taken.
